                                                                           FfLED
                                                                   U.F. D'STRiCT COURT

                 ^nttet States: Btsftrtct Court
                                                                      r-^20 »'f !|: /}0
        for tl^e ^otttfiem JBiotrirt of <§eoraia                                         ,,
                  ^abannafi Jiibioion                                       . Or GA.


ERON VENTURA,


     Movant,


V.                                                  CR417-200
                                                    CV419-264
UNITED STATES OF AMERICA,


     Respondent.



                                     ORDER


     After   a    careful,   de    novo    review   of   the file,    the    Court

concurs with the Magistrate Judge's Report and Recommendation,

to which no objections have been filed.              Accordingly, the Report

and Recommendation of        the   Magistrate       Judge   is   ADOPTED    as     the

opinion of the Court.

     SO ORDERED this         Zo      dav/'-^f^egi^mber, 2019.




                                     H$2N. LISA GODBEY WOOD, JUDGE
                                          TTED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
